DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 3/23/21 has been entered.

Allowable Subject Matter
Claim(s) 1-5 is/are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest art found is Zhu (US 20170102269) in view of Ko (US 20130114928).

    PNG
    media_image1.png
    632
    442
    media_image1.png
    Greyscale

Regarding claim 1, Zhu teaches an optical wavelength dispersion device (Fig. 2D, [52-60]), comprising: 
a waveguide unit (105+106+107), wherein the waveguide unit includes: 
an input unit (105), which has a slit (105) for receiving an optical signal; 
a grating (107) capable of producing an output beam once the optical signal has been dispersed; 
a reflector (106) being used for reflecting the output beam; and 
an adjustable reflecting unit (108), which is located outside of the waveguide unit (outside of the optical paths among 105+106+107), being used for changing emitting angle and adjusting focus of the output beam (as 108 rotates the angle changes, and the focus changes too for a concave mirror).

Zhu does not teach the waveguide unit includes a first substrate, and the input unit and the grating are formed on a first substrate; and a second substrate, which is located on the input unit, the grating and the reflector, forming a waveguide space with the first substrate. 
However, in an analogous optics field of endeavor, Ko teaches a waveguide unit (Fig. 1(b)) includes a first substrate (11), and an input unit (12) and a grating (13) are formed on the first substrate (Fig. 1(b), [52]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the waveguide unit includes a first substrate, and the input unit and the grating are formed on a first substrate as taught by Ko in the teaching of Zhu for the purposes of integrating the non-moving part into a single unit and/or forming a stand-alone unit for diffracting a focusing beam into different directions for different wavelength.

Zhu in view of Ko does not explicitly teach the waveguide unit includes a second substrate, which is located on the input unit, the grating and the reflector, forming a waveguide space with the first substrate.
Absent any showing of criticality and/or unpredictability, having the waveguide unit includes a second substrate, which is located on the input unit, the grating and the reflector, forming a waveguide space with the first substrate would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of protecting the single/stand-alone unit described above.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zhu in view of Ko by having the waveguide unit includes a second substrate, which is located on the input unit, the grating and the reflector, forming a waveguide space with the first substrate for the purposes of protecting the single/stand-alone unit described above.

However the prior art of record neither anticipates nor renders obvious all the limitations of claim 1 for an optical wavelength dispersion device including the reflector located outside of the waveguide unit, along with the other claimed limitations of claim 1.
The other claim(s) is/are allowed for its/their claim dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BUMSUK WON can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234